DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36, 37 recites limitations with insufficient antecedent basis in the claim.
Claims 36, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 cites a “wherein the communication block” but there is no communication block in claim 26. 
The claims should cite,  “further comprising a communication block”
Also, the “surveillance centre” should be ”a surveillance centre” since it is newly introduced in the claim.
Claim 37 cites “wherein the sensor block” but there is no sensor block in claim 26.
The claims should cite,  “further comprising a sensor block”

Claim Objections
Claims 26 is objected to because of the following informalities:  The claims should start with “A system” since it is newly introduced.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 26-28, and are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 20040192260 A1) in view of Shklarski (US 20070197878 A1).
Claim 26. Sugimoto teaches the system for monitoring comprising: 
a central control block consist of: a smaller portable central control unit, equipped with a smaller display, placed on a wrist of a monitored person
(Fig 2, [0055] The wearable computer… includes a CPU 1, a ROM 2, a RAM 3, a display panel 4,),
 a bigger basic central control unit, with a bigger display, adapted to handle telephone calls and messages and carried by the monitored person at least one of: in a pocket, in a hand, in a bag, near the monitored person
([0067]-[0069] The portable information terminal according to this exemplary embodiment can be applied to a cellular phone, a PDA, a portable PC,… [0069] The portable information terminal according to this exemplary embodiment includes a CPU 31, a ROM 32, a RAM 33, a display panel 34, a camera 35, a GPS function unit 36, a wireless communication unit 37, a portable-terminal-communication transmitter/receiver 38); 
wherein a transmission of data between the smaller portable central control unit and the bigger basic central control unit is for at least one of: control of the bigger basic central control unit by the smaller portable central control unit and vice versa, ECG, display of images from the bigger basic central control unit on the smaller portable central control unit and vice versa, taking over phone calls and/or text messages from the bigger basic central control unit by the smaller portable central control unit and vice versa or a combination thereof
( [0022] the wearable computer including an input device to receive input specifying image data to be transmitted; a data compressing device to compress the image data if the amount of the image data specified is greater than or equal to a predetermined threshold; and a sending device to send the compressed image data; and the portable information terminal including a receiving device to receive the compressed image data;
[0023] a wearable computer; and a portable information terminal that carries out data communication with the wearable computer; the portable information terminal including an input device to receive input specifying image data to be transmitted; a data compressing device to compress the image data if the amount of the image data specified is greater than or equal to a predetermined threshold; and a sending device to send the compressed image data;
[0150]-[0151]) but does not specifically disclose ECG.

However, Shklarski teaches the usage of an ECG and displayed on a wearable device and transmitted to a bigger basic central control unit
([0038] wearable device 105 may display parameter data on display area 134, may alert the patient with a message on display area 134, and/or may alert the patient using an audible signal via speaker 136,… n addition, wearable device 105 may transmit the measured parameters and/or results from analyses or processing of the measured parameters, to MC server 110, for example, using FTP channel and/or SMS channel.
[0068] The transfer of this report may be done, for example, by sending an SMS message from wearable device 105 to MC server 110, or by transferring data via a switched circuit communication link or cellular communication link, etc.).
	Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an ECG as taught by Shklarski within the system of Sugimoto for the purpose of enhancing the system to obtain measurement of an individual and to transfer information related to the individual across multiple devices..

Claim 27. Sugimoto and Shklarski teach the system for monitoring according to claim 26, wherein the smaller portable central control unit and the bigger basic central control unit comprise at least on of: the display, a main control keyboard, a microphone, a speaker, a siren, a SIM card, a components for communication with a mobile operator's network, a heart rate sensor, a central microprocessor unit, a microprocessor, a module for various devices, a modules, a memory, a converter, a laser link module, an IR link, a fibre module, a module for ultrasound communication, a WiFi module, a wireless USB module, an ISDN, an ant module, a WiMAX module, a Bluetooth module, a receiver, a SD memory card, a connector RS-232, a connector RS-485, a connector Ethernet TCP/IP, an USB 1, an USB 2, a connector RS-~232, an 1/O, a chip heart rate receiver, or a combination thereof
(Sugiomoto [0017] [0013] [0055][0062] Shklarski [0025] Bluetooth).
Claim 28. Sugimoto and Shklarski teach the system for monitoring according to claim 26, wherein the smaller portable central control unit comprises at least one of
the central microprocessor unit, the communication block, the Bluetooth or an ANT module, the main control keypad or touch screen, a loudspeaker or earphone, the display
wherein the portable central control unit is placed on the wristband and communicates by data transmission by means of the communication block formed by the Bluetooth module or the ANT module with the basic central control unit which is formed by a mobile phone or a PDA carried by the monitored person, placed at least one of: in the pocket, in the bag, in hand, wherein the portable central control unit is performing at least one of controls the basic central control unit, displays images from basic central control unit, takes over phone calls and/or text messages from basic central control unit or a combination thereof (Sugimoto [0022],[0023] [0055] speaker).

Claim 38. Sugimoto and Shklarski teach the system for monitoring according to claim 26, wherein the central control unit comprises an integrated storage medium and/or removable storage medium, advantageously formed by a SD card for storing a final data of the status of the monitored person and/or further comprises a transmission means for transmitting the final data to the surveillance centre and advantageously the central control unit is included in the sensor block
(Shklarski [0068] t block 435, a report or message about the update may be generated by wearable device 105 and optionally transferred from wearable device 105 to MC server 110. A report or message may include, for example, a message or alert that a new update was received, executed and/or failed etc.).

Claim(s) 44 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (Sugimoto in view of Baxi (US 20140114166 A1).
Claim 44. Sugimoto teaches the method for monitoring according to claim 40 but does not specifically disclose sensing the heart signals from the body of the monitored person by the sensor block placed on the monitored person or carried by the monitored person equipped with minimally 2 electrodes, processing the sensing heart signals into data and subsequently transmitting the heart signals data locally to the central control block;
local transmission by the communication block within reach of a local transmitting modules of the heart signals data from the sensor block to the central control block;
processing the heart signals by a central control block formed by at least one central control unit placed locally within reach of local transmission located at least one of: on the monitored person, in the pocket of the monitored person, on the wrist of monitored person, near the monitored person, or a combination thereof, wherein the heart signals are processed into at least one of: a multiple electrocardiogram (ECG), the pulse curve with curves of regular pulse limits, an arrhythmia values, an arrhythmia curve, a variability value, a variability curve, or a combination thereof, and the ECG is processed as a multiple leads ECG or as optionally chosen number of ECG leads, minimally 1 lead, and maximally 12 leads;
displaying the processed heart signals, live or from memory, locally on the display on at least one local central control unit placed in the reach of local transmission.
However, Baxi teaches local transmission by the communication block within reach of a local transmitting modules of the heart signals data from the sensor block to the central control block;
processing the heart signals by a central control block formed by at least one central control unit placed locally within reach of local transmission located at least one of: on the monitored person, in the pocket of the monitored person, on the wrist of monitored person, near the monitored person, or a combination thereof, wherein the heart signals are processed into at least one of: a multiple electrocardiogram (ECG), the pulse curve with curves of regular pulse limits, an arrhythmia values, an arrhythmia curve, a variability value, a variability curve, or a combination thereof, and the ECG is processed as a multiple leads ECG or as optionally chosen number of ECG leads, minimally 1 lead, and maximally 12 leads; displaying the processed heart signals, live or from memory, locally on the display on at least one local central control unit placed in the reach of local transmission (([0025] FIG. 1 is an illustration of electrode positions for a 12-lead ECG and an illustration of a heart monitor to contact the electrode positions in accordance with an embodiment. As used herein, the term "lead" refers to the voltage difference between two electrode positions. Various leads may be measured by placing electrodes at the electrode positions shown in FIG. 1. For example, twelve leads may be measured using the electrode positions shown in FIG. 1. The electrode positions are limb electrode positions left leg (LL) 102, right leg (RL) 104, right arm (RA) 106, and left arm (LA) 108, and chest electrode positions V1 110, V2 112, V3 114, V4 116, V5 118, and V6 120.
[0040] FIG. 6a is an illustration of a position of a heart monitor during measuring step 1 in accordance with an embodiment. The first position 600 may involve placing a users left hand in contact with a first hand electrode (TL), disposed on a first surface of a hand-held heart monitor 130, placing a user's right hand in contact with a second hand electrode (TR), disposed on a first surface of a heart monitor 130, and placing one of a first (BL) and second (BR) electrode, disposed on a second surface of a heart monitor 130, against a user's lower left torso (i.e. at the left leg electrode position in a conventional 12- Lead ECG), as illustrated in FIG. 6a. Alternatively, one of a first (BL) and second (BR) electrodes can be placed anywhere on the left leg of a user including the thigh, ankle, knee, calf or foot. FIG. 6b is an illustration of the electrode positions 602 measured by a heart monitor 130 during measuring step 1 in accordance with an embodiment. When the hand-held heart monitor 130 is placed in the first position 600, electrode TL electrically contacts the left arm (LA) electrode position 108, electrode TR electrically contacts the right arm (RA) electrode position 106, and electrode BL electrically contacts the left leg (LL) electrode position 102, as illustrated in FIG. 6b.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the above features as taught by Baxi within the system of Sugimoto for the purpose of enhancing the system to obtain an efficient amount of data from all portions of the body to determine a complete status of the monitored person.

Claim(s) 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto, Baxi and further in view of Boesen (US 6694180 B1).
Claim 45. Sugimoto and Baxi teach the method of monitoring according to claim 44 but does not specifically disclose sensing the heart signals by the sensor block with 2 to 10 electrodes and processing heart signals by the central control block or the surveillance centre, , with chosen number of ECG leads, wherein for processing | lead ECG 2 electrodes are used and by adding up to 8 electrodes up to 12 leads ECG can be processed and it is optional, when and how many electrodes will be added to achieve the desired number of processed ECG leads.
However, Boesen teaches a sensor with at least 2 electrodes for sensing heart signals and transmitting to the control block and/or a surveillance centre for processing the heart signals with chosen number of ECG leads, wherein for processing 1 ECG lead 2 electrodes are used and by adding up to 8 electrodes up to 12 ECG leads can be processed and it is optional on how many electrodes will be added the achieve the desired number of processed ECG leads (Col 6 lines 45-60 e.g. FIG. 4 shows the use of various biosensors. In FIG. 4, electrode sensor units 82 are attached to a patient. The ECG sensors or electrodes are placed in different locations such as AV.sub.R, AV.sub.L, and AV.sub.F.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the above features as taught by Boeson within the system of Sugimoto for the purpose of enhancing the system to obtain accurate heart signals by using a plethora of leads.
Claim 48. Sugimoto and Baxi teach the method of monitoring according to claim 44 but does not specifically disclose sensing heart signals from both hands by the sensor block formed by the central control unit with electrodes placed on the central control unit for sensing 1 lead ECG and advantageously up to 8 electrodes can be added for sensing up to 12 leads ECG.
However, Boesen teaches a sensor with at least 2 electrodes for sensing heart signals and transmitting to the control block and/or a surveillance centre for processing the heart signals with chosen number of ECG leads, wherein for processing 1 ECG lead 2 electrodes are used and by adding up to 8 electrodes up to 12 ECG leads can be processed and it is optional on how many electrodes will be added the achieve the desired number of processed ECG leads (Col 6 lines 45-60 e.g. FIG. 4 shows the use of various biosensors. In FIG. 4, electrode sensor units 82 are attached to a patient. The ECG sensors or electrodes are placed in different locations such as AV.sub.R, AV.sub.L, and AV.sub.F.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the above features as taught by Boeson within the system of Sugimoto for the purpose of enhancing the system to obtain accurate heart signals by using a plethora of leads.

Claim(s) 49 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Christ.
Claim 49. Sugimoto teaches the method of monitoring according to claim 40 but does not specifically disclose automatic answering a voice call by communication unit in the surveillance centre with hands free operation, when the monitored person does not answer the call and/or the monitored person can initiate the call on the central control unit to the surveillance centre and/or pushes the alarm button to alert the surveillance centre or the medical personnel in emergency and advantageously voice and data communication between the central control unit of monitored person and the surveillance centre and/or the medical personnel by the communication block.
However, Christ teaches the countdown timer not being reset and sent to a surveillance centre (Col 10 60-65 col 11 lines 1-10 e.g. Each time a pulse is detected, the pulse determination module 36 sends a message to the timer module 38 which prompts the timer module 38 to reset a continuously operating countdown timer which may have a duration, for example, of 15 seconds. As long as this countdown timer does not equal zero, the timer module 38 regularly signals that the wearer's heart is operating normally by sending the "pulse okay" message to the prioritization and output activation module 40 every three seconds. If the countdown timer completes its countdown, the timer module 38 signals that the wearer is in cardiac arrest by sending the "cardiac arrest" message to the prioritization and output activation module 40.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the above features as taught by Christ within the system of Sugimoto for the purpose of enhancing the system to provide an alert mechanism when the wearer is unable to respond.









Claim(s) 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto and Shklarski  and further in view of Agralioti (US 20150028996 A1).
Claim 30. Sugimoto and Shklarski  teach the system for monitoring according to claim 26, and further discloses the process of obtaining an EKG signal through the wearable device but does not specifically disclose wherein one electrode placed on the box or the watch strap of the portable central control unit is connected to the wrist of left hand, other electrode is placed on the box for connection to finger of right hand.
However, Agralioti teaches the process of wherein one electrode placed on the box or the watch strap of the portable central control unit is connected to the wrist of left hand, other electrode is placed on the box for connection to finger of right hand ([0099] n one embodiment, the wearable device is a bracelet, cuff or watch, and the underside of the wearable device having the two adjacent electrodes makes contact with the wrist of the user. Alternatively, ECG data may be captured from both leads when the user touches the top-side electrode with the opposite hand.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wherein one electrode placed on the box or the watch strap of the portable central control unit is connected to the wrist of left hand, other electrode is placed on the box for connection to finger of right hand as taught by Agralioti within the system of Sugimoto and Shklarski  for the purpose of enhancing the system to obtain a more accurate measurement of both hands.

Claim 31. Sugimoto and Shklarski  teach the system for monitoring according to claim 29, but does not specifically disclose wherein the ECG control unit placed inside of the box of the portable central control unit is connected to one electrode on the box or on the watch strap on which the portable central control unit is placed for contact with the wrist of left arm and the other electrode on the box or on the decorative wrist band is connected to the right arm.
However, Agralioti teaches the wherein the ECG control unit is placed inside of the box of the portable central control unit is connected to one electrode on the box or on the watch strap on which the portable central control unit is placed for contact with the wrist of left arm and the other electrode on the box or on the decorative wrist band is connected to the right arm.
([0099] in one embodiment, the wearable device is a bracelet, cuff or watch, and the underside of the wearable device having the two adjacent electrodes makes contact with the wrist of the user. Alternatively, ECG data may be captured from both leads when the user touches the top-side electrode with the opposite hand.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wherein the ECG control unit is placed inside of the box of the portable central control unit is connected to one electrode on the box or on the watch strap on which the portable central control unit is placed for contact with the wrist of left arm and the other electrode on the box or on the decorative wrist band is connected to the right arm as taught by Agralioti within the system of Sugimoto and Shklarski  for the purpose of enhancing the system to obtain a more accurate measurement of both hands.
Claim(s) 36, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Agralioti.
Claim 36. Sugimoto and Shklarski  teach the system for monitoring according to claim 26, and further discloses a portable device which communicates an alert to the surveillance center but does not specifically disclose wherein the communication block is adapted for automatic answering a voice call by the surveillance centre with hands free operation, when monitored person does not answer the call and/or the monitored person can initiate the call from the central control unit to the surveillance centre and/or pushes an alarm button in emergency to alert the surveillance centre or the medical personnel and advantageously the communication block is adapted for voice and data communication between the central control unit of the monitored person and the surveillance centre and/or the medical personnel.
However, Christ teaches the countdown timer not being reset and sent to a surveillance centre (Col 10 60-65 col 11 lines 1-10 e.g. Each time a pulse is detected, the pulse determination module 36 sends a message to the timer module 38 which prompts the timer module 38 to reset a continuously operating countdown timer which may have a duration, for example, of 15 seconds. As long as this countdown timer does not equal zero, the timer module 38 regularly signals that the wearer's heart is operating normally by sending the "pulse okay" message to the prioritization and output activation module 40 every three seconds. If the countdown timer completes its countdown, the timer module 38 signals that the wearer is in cardiac arrest by sending the "cardiac arrest" message to the prioritization and output activation module 40.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the above features as taught by Christ within the system of Sugimoto and Shklarski for the purpose of enhancing the system to provide an alert mechanism when the wearer is unable to respond.
Claim 39. Sugimoto and Shklarski teach the system for monitoring according to claim 26, and further discloses a portable device which communicates an alert to the surveillance center but does not specifically disclose a timer for tracking completion of a task by the monitored person;
the surveillance centre for receiving the data, wherein the central control unit or the central surveillance centre are adjusted for verification if the timer has not been reset by the monitored person within a preset period of time and/or for verification of completion of a given task by the monitored person, which are used for analysis of the mental fitness of the monitored person, wherein if the timer is not reset within the set time period and/or if the given task is not fulfilled properly or not in time, the warning signal is activated.
However, Christ teaches the countdown timer not being reset and warning is sent to a surveillance centre (Col 10 60-65 col 11 lines 1-10 e.g. Each time a pulse is detected, the pulse determination module 36 sends a message to the timer module 38 which prompts the timer module 38 to reset a continuously operating countdown timer which may have a duration, for example, of 15 seconds. As long as this countdown timer does not equal zero, the timer module 38 regularly signals that the wearer's heart is operating normally by sending the "pulse okay" message to the prioritization and output activation module 40 every three seconds. If the countdown timer completes its countdown, the timer module 38 signals that the wearer is in cardiac arrest by sending the "cardiac arrest" message to the prioritization and output activation module 40.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the above features as taught by Christ within the system of Sugimoto and Shklarski for the purpose of enhancing the system to provide an alert mechanism when the wearer is unable to respond.
Claim 42. Sugimoto teaches the method for monitoring according to claim 40 but does not specifically disclose sensing the heart signals by one electrode placed on the box or the watch strap and processing by the portable central control unit attached, wherein the finger of right hand is attached to the electrode on the wrist of left hand and to other electrode on the box .
However, Agralioti teaches the wherein the ECG control unit is placed inside of the box of the portable central control unit is connected to one electrode on the box or on the watch strap on which the portable central control unit is placed for contact with the wrist of left arm and the other electrode on the box or on the decorative wrist band is connected to the right arm.
([0099] in one embodiment, the wearable device is a bracelet, cuff or watch, and the underside of the wearable device having the two adjacent electrodes makes contact with the wrist of the user. Alternatively, ECG data may be captured from both leads when the user touches the top-side electrode with the opposite hand.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wherein the ECG control unit is placed inside of the box of the portable central control unit is connected to one electrode on the box or on the watch strap on which the portable central control unit is placed for contact with the wrist of left arm and the other electrode on the box or on the decorative wrist band is connected to the right arm as taught by Agralioti within the system of Sugimoto for the purpose of enhancing the system to obtain a more accurate measurement of both hands.






Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sugimoto.
Claim 40. Sugimoto teaches a method for monitoring comprising:
communication of data between the smaller portable central control unit placed on the wrist of a monitored person and the bigger basic central control unit carried by the monitored person adapted for local transmission of data between the smaller portable central control unit and the bigger basic central control unit for at least one of:
control of the bigger basic central control unit by the smaller portable central control unit and vice versa, display of images from the bigger basic central control unit on the smaller portable central control unit and vice versa, taking over phone calls and/or text messages from the bigger basic central control unit by the smaller portable central control unit and vice versa, voice communication or a combination thereof
(( [0022] the wearable computer including an input device to receive input specifying image data to be transmitted; a data compressing device to compress the image data if the amount of the image data specified is greater than or equal to a predetermined threshold; and a sending device to send the compressed image data; and the portable information terminal including a receiving device to receive the compressed image data;
[0023] a wearable computer; and a portable information terminal that carries out data communication with the wearable computer; the portable information terminal including an input device to receive input specifying image data to be transmitted; a data compressing device to compress the image data if the amount of the image data specified is greater than or equal to a predetermined threshold; and a sending device to send the compressed image data;
[0150]-[0151]) ([0067]-[0069] The portable information terminal according to this exemplary embodiment can be applied to a cellular phone, a PDA, a portable PC,… [0069] The portable information terminal according to this exemplary embodiment includes a CPU 31, a ROM 32, a RAM 33, a display panel 34, a camera 35, a GPS function unit 36, a wireless communication unit 37, a portable-terminal-communication transmitter/receiver 38)).

Allowable Subject Matter
Claims 29-35, 37, 41, 46, 47 and 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For Claim 29, the prior art of record fails to specifically teach wherein the portable central control unit on a wrist band for right away view is further comprising an ECG control unit placed in a box of portable control unit connected to a pair of electrodes for right and left arm to capture a heart signal for ECG lead | curve displayed on the smaller display of the portable central control unit and/or a heart signals in digital form are transmitted from the ECG control unit by means of the communication block, preferably formed by the Bluetooth or the ANT module, to the basic central control unit, an ECG curve is displayed on the larger display for detailed view, whereby the electrodes are placed on at least one of: on the box, on a watch strap of the portable central control unit for the left hand, on the box, or a decorative wrist band for right hand and advantageously up to 8 additional electrodes in addition to two electrodes connected to the ECG control unit can be added for achieving up to 12 lead ECG.
Pro Se Applicant see Response to Arguments in order to determine on how to write the claim into independent form.

Claim 32 depends on claim 29 and therefore, the claim is considered allowable subject matter on the basis of the dependency of claim 29.

Claim 33 depends on claim 29 and therefore, the claim is considered allowable subject matter on the basis of the dependency of claim 29.

Claim 34 depends on claim 33 and therefore, the claim is considered allowable subject matter on the basis of the dependency of claim 29.

For claim 35, the prior art of record fails to specifically teach a countdown timer for test of physical activity adjustable by the monitored person or a qualified personnel and when an adjusted time on the countdown timer expires, the timer produces the warning signal and the countdown timer must be reset within preset time manually by the monitored person and/or automatically by movement of the monitored person detected by a movement sensor worn by the monitored person and/or placed in a monitored room where the person monitored, wherein the automatic reset can be deactivated or two timers are used where the first countdown timer is designed for manual and automatic reset and if the second count down timer is designed for manual reset only, when the warning signal is not reset, it changes into the alarm, advantageously sent to the surveillance centre and advantageously the movement sensor is placed in a monitoring room for automatic reset of the countdown timer and connected preferably to a stationary central control unit and the reset may be executed by the monitored person using a remote reset unit or push button on the central control unit.

Claim 37 depends on claim 33 and therefore, the claim is considered allowable subject matter on the basis of the dependency of claim 29.

For claim 41, the prior art of record fails to specifically teach capturing the heart signals by the ECG control unit placed in the box of portable control unit connected to a pair of electrodes for right and left arm for ECG lead I curve displayed on the smaller display of the portable central control unit on the wrist band for right away view and/or transmitting the heart signals in digital form are from the ECG control unit by means of the communication block, wherein the ECG curve is displayed on the larger display for detailed view and advantageously achieving up to 12 lead ECG by up to 8 additional electrodes in addition to two electrodes connected to ECG control unit.
Claim 43, depends on claim 41 and therefore, the claim is considered allowable subject matter on the basis of the dependency of claim 41.

For Claim 46, the prior art of record fails to specifically teach sensing the heart signals and/or health functions by the sensor block which and processing of the heart signals and/or health functions into data for local transmission to the central control block placed locally and for remote transmission to the surveillance centre placed remotely and if transmission was executed to the central control block, the heart signals and/or health functions data are sent from the central control block remotely to the surveillance centre for evaluation and sending of data to the surveillance centre is done on the bases of at least one of: the selected participants request, the monitored person request, the surveillance centre request, alarm activation, exceeding of set limits of health functions values, request for uninterrupted transmission, request for periodical transmission in predetermined intervals and durations, or a combination thereof and advantageously activation of an alarm or the warning signal for the monitored person by the central control unit and/or the surveillance centre if the heart signals or health functions exceed set health limits of the monitored person, and when monitored person or the medical personnel doesn't reset the warning signal within a preset time interval from the beginning of the warning signal, alarm is activated, and wherein if alarm is initiated in the central control unit, it is advantageously sent to the surveillance centre, whereby the limits for activation of the warning signal and/or the alarm are set by the monitored person and/or the medical personnel, whereby monitoring of health functions of the monitored person, wherein the health functions is at least one of the body temperature, the respiration, the blood oxygen content, blood pressure, the heart pulse, test on physical fitness, test on mental fitness, or a combination thereof and advantageously displaying for the monitored person on the display on the central control unit for adjusting activities of the monitored person and/or medication according to health condition seen on the display.

For Claim 47, the prior art of record fails to specifically teach activation of the warning signal by the countdown timer, when the time adjusted by the monitored person or the qualified personnel expires, for the test of physical fitness of the monitored person, wherein the timer has to be reset within preset time manually by the monitored person and/or automatically by movement of the monitored person detected by the movement sensor worn by the monitored person and/or placed in the monitored room where the monitored person is located, wherein the automatic reset can be deactivated, and/or two timers are used where the first countdown timer is designed for manual and automatic reset and the second count down timer is designed for manual reset only to deactivate the warning signal, and when the warning signal is not deactivated then the warning signal changes into alarm and advantageously automatic reset of the countdown timer by the movement sensor placed in the monitoring room and connected to a stationary central control unit and/or the reset by the monitored person using a remote reset unit or the push button on the central control unit,

For Claim 50, the prior art of record fails to specifically teach method of monitoring according to claim 40 comprising displaying the arrhythmia numerically and/or graphically based on the percentage of arrhythmic cardiac pulses occurrence of the total number of pulses adjustable time period, or in the range given by the number of pulses, wherein the arrhythmia is expressed numerically in percentage or in degrees, and for calculation of the arrhythmia degree is percentage of irregular pulses is divided by one hundred and multiplied by the number of degrees of the scale and the figure is rounded off to the desired number of decimal places and the arrhythmia curve arises by plotting the arrhythmia in percentage or degrees on the y axis for the time on x axis.

For Claim 51, the prior art of record fails to specifically teach calculating the value the arrhythmic cardiac pulses are defined by comparing the current heart rate of the present pulse and average heart rate for selected number of pulses, wherein arrhythmic cardiac pulse is defined as pulse whose current pulse rate deviates from the average pulse rate by more than a selectable value, advantageously 13 percent. 
For Claim 52, the prior art of record fails to specifically teach displaying the heart rate curve formed by connecting two adjacent values of pulses, where the heart rate by minutes on the y axis calculated by dividing the minute by the time intervals on the x axis between two adjacent cardiac pulses; displaying the curve of upper and lower limits of the regular sinus pulses calculated from the curve of average heart rate, by adding or deducting a certain heart rate value, advantageously 13% of the average heart rate: specifying the irregular pulses in the part of the heart rate curve going over curves of upper and lower limit; creating and/or displaying a curve of the average heart rate calculated from a number of recent cardiac pulses, pulse by pulse, advantageously from 3 - 15 pulses.

Response to Arguments
For claim 29, the prior art of Sugimoto teaches the rudimentary principles of the claimed invention. Shklarski provides the obviousness combination for the ECG signal and displaying that signal. For claim 40, the prior art of Sugimoto teaches the rudimentary principles of the claimed invention.

Examiner’s Comments on Allowable Subject Matter

The Examiner has determined that claim 29 is objected (allowable) but the claim must be written into independent form (into claim 26) in order the claims to be allowed.
The Examiner suggests the following for claim 26:

26. (Currently amended) A system for monitoring comprising:
a central control block consisting 
a smaller portable central control unit, equipped with a smaller display, placed on a
wrist of a monitored person,
a bigger basic central control unit, with a bigger display, adapted to handle telephone
calls and messages and carried by the monitored person at least one of: in a pocket, in
a hand, in a bag, near the monitored person;
wherein a transmission of data between the smaller portable central control unit and the bigger basic central control unit is for at least one of: control of the bigger basic central control unit by the smaller portable central control unit and vice versa, display electrocardiogram (ECG) information, display of images from the bigger basic central control unit on the smaller portable central control unit and vice versa, taking over phone calls and/or text messages from the bigger basic central
control unit by the smaller portable central control unit and vice versa
or a combination thereof[,];
wherein the portable central control unit further comprises an ECG control unit placed in a box of the portable control unit connected to a pair of electrodes for use on a right and left arm to capture a heart signal for ECG lead 1 curve displayed on the smaller display of the portable central control unit and/or a heart signals in digital form are transmitted from the ECG control unit by means of a communication block, preferably formed by a Bluetooth or an ANT module, to the basic central control unit, the ECG curve is displayed on the larger display for detailed view, whereby the electrodes are placed on at
least one of: on the box, on a watch strap of the portable central control unit
; and the portable central control unit is able to accept up to 8 additional electrodes in addition to the two electrodes connected to the ECG control unit can be added for achieving up to 12 lead ECG.

Claim 29. (Canceled).

For claim 41, the Examiner objected (allowable) claim 41 but the claim must be written into independent form (into claim 40) in order the claims to be allowed.
The Examiner suggests the following for claim 40:

40. (Currently amended) A method for monitoring comprising: 
communicating a a a 
the bigger basic central control unit for at least one of:
control of the bigger basic central control unit by the smaller portable central control unit and
vice versa, display of images from the bigger basic central control unit on the smaller portable central
control unit and vice versa, taking over phone calls and/or text messages from the bigger basic central control unit by the smaller portable central control unit and vice versa, and/or voice communication or a combination thereof;
capturing heart signals by an Electrocardiogram (ECG) control unit placed in the box of portable control unit connected to a pair of electrodes for right and left arm for ECG lead 1 curve displayed on the
smaller display of the portable central control unit on the wrist band for right away view
and/or transmitting the heart signals in digital form are from the ECG control unit by means
of the communication block, wherein the ECG curve is displayed on the larger display for
detailed view; and connecting, via the portable central control unit, up to 8 additional
electrodes in addition to two electrodes connected to the ECG control unit for achieving up to 12 lead ECG.

Claim 41. (Canceled).

Further, Applicant is advised to make adjustments for other dependent claims. For example, dependency of claims will need to be modified.
If Applicant chooses to accept the proposal made by the Examiner, then please contact the Examiner via phone and/or email for assistance. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689